Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 5/14/2019, 5/4/2020 and 12/4/2020 have been entered.

Election
Applicant’s election without traverse of group I and species of a collagenases in the reply filed on 5/10/2021 is acknowledged. The requirement for species election of bacteria (species B) is hereby withdrawn. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 7 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Only claims 1-6, 8-11, 13-14 and 21-22 are presented for examination on the merits. 

Priority
This application claims benefit of 62/643,614 (filed 3/15/2018). 

Claim Objections
Withdrawn claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description Rejection
Claims 10-11, 13-14 and 21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  
 The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, claim 10 recites a step of “administering…”, however no support is found for “administering to the individual” since it was not described in the specification in such a way as to reasonably to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. “administering to the individual” is only found in [0010], [0044]-[0045] of the instant specification in the content of intended use (alleviate/reduce symptom of biofilm-associated disease/disorder). There is no description of any in vitro result of MMP1 treatment with cultured biofilm, no in vivo data (administering to an individual) is presented. Therefore, the claimed step is never described. Thus, the specification does not provide support for the claim. One skilled in the art would conclude that the inventors were not in possession of the claimed invention since the claimed step is not described. Thus, the claims fail to comply with the written description requirement. 
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed that the specification fails to provide adequate written description for the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
Therefore the specification lacks support for the claimed method step as whole.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before t22he effective filing date of the claimed invention.
Claims 1-2, 5-6, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Özcan (Burns, 2002, 28:791-794).
For claims 1 and 6: the reference teaches a method comprising: contacting a biofilm with a therapeutic agent comprising a matrix metalloprotease protein/collagenase: treating burn wound infection (“biofilm” is not claimed/defined to be distinct from wound infection, see US20190282677, [0031]) with collagenase ointment (page 791, abstract, line 1++, page 791, right column, 2nd full paragraph, line 2++, page 794, left column, 1st full paragraph++).
For claim 2: the reference teaches reducing the mass of the biofilm: removing of eschar (page 794, left column, 3rd full paragraph, line 27++).
For claim 5: the reference teaches the biofilm is inherently present on at least one biological surface: wound surface (page 792, left column, line 1++).
claims 10 and 11: the reference teaches a method comprising: administering to the individual with burn wound a therapeutic agent comprising a matrix metalloprotease protein/collagenase: treating burn wound infection (“biofilm” is not claimed/defined to be distinct from wound infection, see US20190282677, [0031]) with collagenase ointment (page 791, abstract, line 1++, page 791, right column, 2nd full paragraph, line 2++), wherein the collagenase/MMP contacts the biofilm on the surface of infected wound (page 794, left column, 1st full paragraph++).
For claim 13: the reference teaches the biofilm is inherently bacterial biofilm (US20190282677, [0031]).

Claims 1-2, 5-6, 8-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi (J Wound Ostomy Continence Nurs., 2009, 36(65):S12-S16).
For claims 1 and 6: the reference teaches a method comprising: contacting a biofilm with a therapeutic agent comprising a matrix metalloprotease protein/collagenase: treating burn wound infection (“biofilm” is not claimed/defined to be distinct from wound infection, see US20190282677, [0031]) with collagenase ointment (page S14, left column, 2nd paragraph++).
For claim 2: the reference teaches reducing the mass of the biofilm: healing of partial- and full-thickness wounds (page S14, left column, 2nd paragraph++) and less inflamed (page S14, right column, line 16++).
For claim 5: the reference teaches the biofilm is inherently present on at least one biological surface: wound surface (page S14, right column, line 5++).
For claims 8-9: the reference teaches the biofilm is bacterial biofilm comprises Staphylococcus (page S14, right column, line 6++).
For claims 10 and 11: the reference teaches a method comprising: administering to the individual/pig with wound a therapeutic agent comprising a matrix metalloprotease protein/collagenase: treating wound infection (“biofilm” is not claimed/defined to be distinct from wound infection, see US20190282677, [0031]) with collagenase ointment (page S14, right column, line 7++), wherein the collagenase/MMP contacts the biofilm on the surface of infected wound.
For claims 13-14: the reference teaches the biofilm is inherently bacterial biofilm (US20190282677, [0031]) comprises Staphylococcus (page S14, right column, line 6++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-3, 8, 15-24 and 72-74 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shi in view of Vickery (Healthcare Infection, 2013, 18:61-66).
Shi teaches what is above as applied.
Shi does not explicitly teach the biofilm is present on surface of a medical device as recited in claims 3-4, the medical device is in an individual as recited in claims 21-22.
Vickery teaches the importance of treating biofilm infected (page 63, right column, 1st and 2nd full paragraph++) medical devices (page 61, abstract++) and that it is imperative that methods to prevent biofilm development on medical devices (page 62, left column, “Implications”, line 8++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to disrupting a biofilm on the surface of a medical device in an individual.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because the cited references teach method of disrupting biofilm formation, Vickery teaches the importance of treating biofilm infected (page 63, right column, 1st and 2nd full paragraph++) medical devices (page 61, abstract++) and that it is imperative that methods to prevent biofilm development on medical devices (page 62, left column, “Implications”, line 8++) and Shi teaches that collagenase treatment of wound surface biofilm can significantly reduce inflammation and improve healing of wounds. In addition, it would have been obvious to one skilled in the art to combine antibiotic treatment as taught by Vickery (page 64, right column, 3rd full paragraph++) with collagenase treatment as taught by Shi to achieve the predictable result of preventing biofilm formation of device (Vickery, page 65, st full paragraph, line 4++) using multiple anti-biofilm therapies (Vickery, page 65, left column, 1st full paragraph, line 13++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the step of the claimed method including disrupting a biofilm on the surface of a medical device in an individual, etc. are routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653